Citation Nr: 1228266	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-11 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Ms. M.J., and Mr. M.O.W.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from March 1956 to July 1979.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran's original claim of entitlement to service connection for low back disability was denied in a December 1995 rating decision.  The Veteran did not appeal the denial and it became final.  The Veteran's low back disability claim was last finally denied in a June 2007 rating decision.

Although the RO reopened the Veteran's claim during the pendency of this appeal, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the appellant that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim.

In July 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be explained below, the claim of entitlement to service connection for low back disability is being reopened herein and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed June 2007 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a low back disability.

2.  Additional evidence received since the June 2007 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a low back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision, which denied service connection for a low back disability, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received since the June 2007 rating decision is new and material as to the issue of service connection for a low back disability, and that issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a low back disability, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Merits of the New & Material Claim

In a June 2007 decision, the RO declined to reopen the Veteran's claim of service connection for a low back disability because the evidence did not show that the currently diagnosed low back disability began in service, or manifested to a compensable degree within one year of the Veteran's military discharge.  Notice of the denial was sent to the Veteran in July 2007.  The Veteran did not appeal that denial.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The relevant evidence of record at the time of the June 2007 rating decision consisted of partial service treatment records (STRs), private treatment records, VA treatment records, and the report of a VA examination conducted in May 2007.  The STRs of record at the time were absent any diagnosis of or treatment for a back disability.  Private treatment records dated April 1994 documented complaints of back pain as well as a general diagnosis of osteoarthritis.  An x-ray of the lumbar spine performed in April 1994 revealed degenerative disc disease (DDD) with a large osteophyte, including a finding of "[i]irregularities to the lumbar second and third transverse processes which may represent the sequelae of prior trauma."  Moderate DDD of the lumbar spine and lateral osteophytes were also shown on an x-ray of the lumbar spine dated June 2002.
Magnetic resonance imaging (MRI) of the lumbar spine conducted in October 2003 revealed: "moderately severe spinal stenosis at L3-L4 and L4-L5 due to bulging disk material, degenerative changes of the facet joints, and ligamentum flavum hypertrophy; small disk herniation extending superior ot the disk level at L4-L5 on the right; and mild disk bulging at L2-L3 without significant canal stenosis."

The May 2007 VA examiner diagnosed the Veteran with DDD of the lumbosacral spine and noted that the Veteran reported the onset of back pain "while on active duty, and he attributes this to riding in a tank, and he states that whenever the tanks would go over large bumps he would simply be thrown against some portion of the tank, striking his back in the lumbosacral area and lower.  He also states that once he ran over a landmine in Vietnam, and was thrown backward in the tank with a major impact."

Accordingly, at the time of the last final denial of the Veteran's service connection claim, the available STRs were negative for complaints or diagnosis of a back disability, there was no evidence of medical nexus between the Veteran's post-service low back disability to include DDD of the lumbar spine and his military service, and there was no evidence of continuity of symptomatology dating from the Veteran's service.  Thus, the RO did not reopen the Veteran's claim of entitlement to service connection for a low back disability in the June 2007 rating decision.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).

Relevant evidence received since the June 2007 denial consists of a private physician's opinion dated August 2010, VA and private treatment records, STRs, and personal statements and testimony of the Veteran.

In the opinion dated August 2010, the private physician, Dr. R.M., concluded that "based on a reasonable degree of medical probability...[the Veteran's] lumbar spondylosis is a direct result of his years of service with the United States Army as an infantryman, and therefore should be considered service connected."

In a VA treatment record dated July 2008, the treating physician noted the Veteran's history of custodial work for thirteen years.  "He worked in the cleaning end of things, no real heavy lifting or heavy machinery maintenance.  Before that he was a tanker in the Army...He states it [is] pretty heavy work as everything in a tanker is heavy."  A VA treatment record dated January 2009 documented the Veteran's "longstanding history of low back pain which has worsened over the last four to five years."

Additionally, newly added STRs dated March 1965 and April 1965 documented the Veteran's in-service complaints of back pain.

Moreover, as indicated above, the Veteran has submitted numerous statements as well as personal testimony concerning his in-service back injury and continuing symptomatology.  Notably, the Veteran has argued that his back pain was masked by the pain medication that he received for gout immediately following his military service and for years thereafter.  See, e.g., the Veteran's notice of disagreement (NOD) dated August 2009; see also the Board hearing transcript dated July 2012.  The Veteran has also recently contended that his low back disability is caused or aggravated by his service-connected left knee disability.  See the Veteran's NOD dated August 2009.

The Board further notes that the recently added VA examination report dated April 2010 provides a negative opinion as to the question of medical nexus between the Veteran's low back disability and his military service, as well as whether the Veteran's low back disability was proximately caused or aggravated by a service-connected disability.  Although this evidence is new, it is unfavorable to the low back disability claim and thus does not avail the Veteran.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

Nevertheless, the Board finds that the August 2010 private medical opinion in support of medical nexus, the newly added STRs, and the statements (including personal testimony) of the Veteran suggest that he has a low back disability, which is potentially related to his military service.  This evidence is new as it was not previously of record when the prior decision was made.  Further, it is material because it is supporting evidence of in-service back complaints and possible nexus with military service.

As a result, the Board finds that the newly added STRs, the August 2010 private medical opinion, and the statements of the Veteran, which are presumed credible, see Justus, supra, constitute new and material evidence.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a low back disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen a claim for service connection for a low back disability having been received, the appeal is granted to this extent.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the reopened low back disability claim remaining on appeal must be remanded for further development.

In this case, the Veteran contends that his current low back disability was incurred in his military service.  Specifically, he has asserted that he injured his back while riding in tanks including one specific instance of being injured when the tank in which he was riding hit a landmine while in the Republic of Vietnam.  To this end, the Board notes that the Veteran's DD-214 demonstrates that he served in the Republic of Vietnam during the Vietnam War.  His military occupational specialty (MOS) was cavalry scout.  He is therefore afforded the combat presumption.  Under the law, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  As the Veteran's exposure to combat in service has been conceded, the provisions requiring VA to accept a veteran's statements as to combat injuries do apply to this case.  In this regard, the Board finds that the Veteran's assertions of having hurt his low back while serving in a tank in Vietnam are consistent with his conceded combat service.  Thus, the Board concedes that the Veteran did indeed participate in such activities during his service in Vietnam.  Moreover, the Board notes that the Veteran's newly added STRs document in-service complaints of back pain.

As indicated, additional STRs have been added to the claims file during the pendency of the appeal.  However, the Veteran and his representative have asserted that numerous STRs remain absent from the claims file.  See the July 2012 Board hearing transcript, pg. 8.  Specifically, the Veteran testified that six years of STRs are missing dating from his service in Germany including documentation of a recurrent back symptomatology.  To this end, the Board recognizes that STRs, including the Veteran's May 1979 service separation examination, have been obtained.  However, a review of the record suggests that STRs remain outstanding.  Accordingly, the Veteran's complete STRs, if available, should be obtained and associated with the claims file.

The Board recognizes that the Veteran submitted a positive nexus opinion in support of his claim.  However, in his August 2010 letter, Dr. R.M. provided no rationale to support his conclusion that the Veteran's currently diagnosed lumbar spondylosis is due to his military service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

The Veteran was afforded a VA examination in April 2010.  As described above, the VA examiner rendered a negative nexus opinion concerning the relationship between the Veteran's low back disability and his military service.  The examiner explained "it is less likely than not that the post-service diagnosis of spinal stenosis and DDD has any relationship to this Veteran's injuries claimed while on active duty thirty-one years ago, including riding in the tank.  The March and April 1965 STRs were reviewed and referred to above and I see no significant evidence to suggest spinal stenosis relative to these brief and unrelated (chest pain) STRs.  I also query and suspect records alteration..."  The examiner also opined that the Veteran's low back disability "is not due to any other service-connected disability."

The Board observes that although the April 2010 VA examiner provided rationale to support his conclusion against medical nexus on a direct basis, he did not explain the reasons behind his conclusion that the Veteran's low back disability is not due to any service-connected disability.  See Hernandez-Toyens, supra.

Moreover, in providing the rationale for his conclusions against medical nexus, the VA examiner did not explicitly consider the Veteran's assertions of continuing back pain dating from his military service.  In this regard, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Based on this evidentiary posture, the Board finds that the VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board therefore concludes that an additional VA examination is necessary to determine the nature and etiology of his currently diagnosed low back disability - including whether the low back disability was caused or aggravated by any service-connected disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim; see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. VBA should contact the appropriate records custodian(s) in an attempt to obtain the Veteran's complete service treatment records.  Any response should be associated with the Veteran's claims file, including, if warranted, a formal finding by VBA that any further search for the records would be fruitless.

2. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment for a low back disability that the Veteran may have received at the East Colorado VA health care system, or any other VA health care system, since August 2009.  All such available documents should be associated with the claims file.

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his currently diagnosed low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should be advised that an in-service back injury has been conceded, to the extent described above.  In any event, the examiner should elicit from the Veteran a detailed account of any instances of post-military low back injuries and symptomatology.

Then, after reviewing the file and conducting a physical examination, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current low back disability had its clinical onset during the Veteran's active duty or is otherwise related to such service.  In answering this question, the examiner should address the Veteran's conceded in-service injury, as well as his assertions of continuity of symptomatology dating from his military discharge.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current low back disability was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities to include the left knee disability.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Then, readjudicate the claim for service connection for low back disability, to include as secondary to a service-connected disability.  If such action does not resolve the claim, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response.  This claim should then be returned to this Board for further appellate review, if in order.

No action is required of the Veteran until he is notified by the RO; he has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


